Dismiss and Opinion Filed March 19, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-19-01477-CV

              IN THE INTEREST OF F.T. AND C.T., CHILDREN

                  On Appeal from the 469th Judicial District Court
                               Collin County, Texas
                      Trial Court Cause No. 469-50077-2015

                          MEMORANDUM OPINION
                  Before Justices Myers, Whitehill, and Pedersen, III
                           Opinion by Justice Pedersen, III

      Stating he no longer wishes to pursue the appeal, appellant has filed a motion

to dismiss. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the

appeal. See id.




                                            /Bill Pedersen, III//
                                            BILL PEDERSEN, III
                                            JUSTICE

191477f.p05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF F.T. AND                 On Appeal from the 469th Judicial
C.T., CHILDREN                              District Court, Collin County, Texas
                                            Trial Court Cause No. 469-50077-
No. 05-19-01477-CV                          2015.
                                            Opinion delivered by Justice
                                            Pedersen, III, Justices Myers and
                                            Whitehill participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Ketra Au recover her costs, if any, of this appeal
from appellant Jimmy Chun Tseng.


Judgment entered this 19th day of March 2020.




                                      –2–